— In an'action to recover damages, inter alia, for negligence, breach of warranty and strict liability, the appeals are from an order of the Supreme Court, Queens County (Lerner, J.), dated January 26,1982, which denied the appellants’ motions and cross motions for summary judgment. Order modified, on the law, by deleting the second decretal paragraph thereof and substituting therefor a provision granting John Holze’s cross motion for summary judgment and by adding to the fifth decretal paragraph thereof after the word “denied” the following: “except as to John Holze’s cross motion which is granted.” As so modified, order affirmed, without costs or disbursements. Plaintiffs have failed to present a genuine issue of fact as to appellant John Holze (see Southern Assoc. v United Brands Co., 67 AD2d 199). Thus, his cross motion for summary judgment should have been granted (see Rubin v Irving Trust Co., 305 NY 288). We have considered the parties’ other contentions and find them to be without merit. Mangano, J. P., Weinstein, Brown and Niehoff, JJ., concur.